Exhibit 10.5

February 13, 2007

American Multi-Cinema, Inc.

920 Main Street

Kansas City, Missouri 64105

Cinemark USA, Inc.

3900 Dallas Parkway, Suite 500

Plano, Texas 75093

Regal Cinemas, Inc.

7132 Regal Lane

Knoxville, Tennessee 37918

 

Re: Final Circuit Share Payments

Gentlemen:

National CineMedia, Inc., a Delaware corporation (“NMC Inc.”), is undertaking a
sale of its common stock in an initial public offering (the “IPO”). On the date
of the IPO (the “Effective Date”) (i) NCM Inc. will use the net proceeds from
the IPO to purchase newly issued common membership units in National CineMedia,
LLC, a Delaware limited liability company (“NCM LLC”), (ii) American
Multi-Cinema, Inc., a Missouri corporation (“AMC”), Cinemark Media, Inc., a
Delaware corporation, Regal CineMedia Holdings, LLC, a Delaware limited
liability company, and NCM Inc. will amend and restate the Amended and Restated
Limited Liability Company Operating Agreement of National CineMedia, LLC, dated
as of July 15, 2005, as amended, for the purposes of admitting NCM Inc. as a
member in, and designating NCM Inc. as the sole manager of, NCM LLC, and
(iii) NCM LLC will enter into Exhibitor Services Agreements (the “New ESAs”)
with each of AMC, Cinemark USA, Inc., a Texas corporation (“Cinemark USA”), and
Regal Cinemas, Inc., a Tennessee corporation (“Regal Cinemas”).

The New ESAs will terminate (i) the Amended and Restated Exhibitor Services
Agreements, dated as of July 15, 2005, between (x) NCM LLC and AMC (the “AMC
ESA”), and (y) NCM LLC and Regal Cinemas (the “Regal ESA”), and (ii) the
Exhibitor Services Agreement, dated as of July 15, 2005, between NCM LLC and
Cinemark USA (the “Cinemark ESA”; each of the AMC ESA, the Regal ESA and the
Cinemark ESA shall be referred to as an “Original ESA”). In addition to payments
provided for under the New ESAs, on termination of each Original ESA, AMC,
Cinemark USA and Regal Cinemas will be entitled to receive the Circuit Share
Fees (as defined in the applicable Original ESA), not yet paid and calculated
through the date immediately preceding the Effective Date (each a “Final Circuit
Share Payment”), owed by NCM LLC under each Original ESA. This letter confirms
that, on or before 30 days following the Effective Date, NCM LLC will calculate
and pay the Final Circuit Share Payment that each



--------------------------------------------------------------------------------

of AMC, Cinemark USA and Regal Cinemas is entitled to receive under the
applicable Original ESA, in complete satisfaction of all amounts due and owing
thereunder. Each Final Circuit Share Payment shall be accompanied by a detailed
accounting of how the Final Circuit Share Payment was calculated. Any dispute
regarding a Final Circuit Share Payment shall be resolved in accordance with the
terms of the applicable Original ESA (solely for purposes of resolving any such
dispute, the provisions of the applicable Original ESA regarding dispute
resolution shall survive the Effective Date until the dispute has been finally
resolved).



--------------------------------------------------------------------------------

Please acknowledge your agreement to this letter by signing in the space
indicated below.

Very truly yours,

 

NATIONAL CINEMEDIA, LLC By:  

NATIONAL CINEMEDIA, INC.,

its Manager

By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   Executive Vice President and Chief   Financial
Officer

AGREED AND ACCEPTED as of the date first written above.

 

AMERICAN MULTI-CINEMA, INC. By:  

/s/ Craig R. Ramsey

Name:   Craig R. Ramsey Title:   Executive Vice President & Chief   Financial
Officer CINEMARK USA, INC. By:  

/s/ Michael Cavalier

Name:   Michael Cavalier Title:   Senior Vice President–General Counsel REGAL
CINEMAS, INC. By:  

/s/ Michael L. Campbell

Name:   Michael L. Campbell Title:   Chief Executive Officer